EXHIBIT 10.1
 
CONNETICS CORPORATION
 
NON-QUALIFIED STOCK OPTION AGREEMENT
 
Connetics Corporation, a Delaware corporation (“Connetics” or the
“Corporation”), hereby grants to Doris Boesch (the “Optionee”) an option to
purchase 12,000 shares of Common Stock (the “Option”) subject to the following
terms and conditions of this Non-Qualified Stock Option Agreement (the “Option
Agreement”):
 
I.
NOTICE OF STOCK OPTION GRANT
         
DORIS BOESCH
   
3160 Porter Drive
   
Palo Alto, CA 94304
         
Date of Grant
March 24, 2006
       
Vesting Commencement Date
March 24, 2006
       
Exercise Price per Share
$ 17.03
       
Total Number of Shares of Common
   
Stock Subject to the Option (the “Shares”)
12,000 Shares
       
Total Exercise Price
$ 204,360.00
       
Type of Option:
Nonstatutory Stock Option
       
Term/Expiration Date:
March 24, 2016

 
Vesting Schedule:
 
This Option may be exercised, in whole or in part, in accordance with the
following schedule:
 
1/8 of the Shares subject to the Option shall vest six months after the Vesting
Commencement Date, and 1/48 of the Shares subject to the Option shall vest each
month thereafter, subject to the Optionee continuing to be a Service Provider on
such dates.
 
Termination Period:
 
This Option may be exercised for (3) three months after the Optionee ceases to
be a Service Provider for any reason other than death or Disability. In the
event the Optionee ceases to be a Service Provider as the result of death or
Disability, this Option may be exercised for (12) twelve months after the
Optionee ceases to be a Service Provider. In no event shall this Option be
exercised later than the Term/Expiration Date as provided above.
 

--------------------------------------------------------------------------------




II.
AGREEMENT

 
1.    Grant of Option. The Corporation hereby grants to the Optionee named in
the Notice of Stock Option Grant (the “Notice”) attached as Part I of this
Option Agreement an option (the “Option”) to purchase the number of Shares, as
set forth in the Notice, at the exercise price per share set forth in the Notice
(the “Exercise Price”), subject to the terms and conditions of the Notice and
this Option Agreement.
 
This Option is subject to and conditioned upon Optionee’s acceptance of the
Option by returning to the Corporation an executed original of this Option
Agreement. This Option shall be null and void and of no force and effect, unless
the Optionee executes and returns to the Corporation this Option Agreement.
 
This Option is granted as an inducement material to the Optionee’s entering into
service with the Corporation as an Employee. The Grantee has not previously been
a Service Provider of the Company or any Parent or Subsidiary of the Company.
 
This Option is not intended to be an incentive stock option under Section 422 of
the Code.
 
2.    Exercise of Option.
 
(a)    Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and the applicable
provisions of this Option Agreement.
 
(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice or by such other procedure as specified from time to time by the Board,
which shall state the election to exercise the Option and the number of Shares
in respect of which the Option is being exercised (the “Exercised Shares”). The
exercise notice shall be completed by the Optionee and delivered to Connetics in
person, by certified mail, or by such other method (including electronic
transmission) as determined from time to time by the Board. The exercise notice
shall be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares. This Option shall be deemed to be exercised upon receipt by
Connetics of such fully executed exercise notice accompanied by such aggregate
Exercise Price.
 
No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such Exercised
Shares.
 
-2-

--------------------------------------------------------------------------------


 
3.    Method of Payment. Payment of the aggregate Exercise Price shall be by any
of the following, or a combination thereof, at the election of the Optionee:
 
(c)    cash; or
 
(d)    check; or
 
(e)    consideration received by Connetics under a cashless exercise program
implemented by Connetics in connection with this Option Agreement; or
 
(f)    surrender of other Shares which (i) in the case of Shares acquired upon
exercise of an option, have been owned by the Optionee for more than six (6)
months on the date of surrender, and (ii) have a Fair Market Value on the date
of surrender equal to the aggregate Exercise Price of the Exercised Shares.
 
4.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
this Option Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of the Optionee.
 
5.    No Obligation to Exercise Option. The grant and acceptance of this Option
imposes no obligation on the Optionee to exercise it.
 
6.    No Obligation to Continue Business Relationship. The Corporation and any
its’ subsidiaries are not by this Option obligated to continue to maintain a
business relationship with the Optionee.
 
7.    Term of Option. This Option may be exercised only within the term set out
in the Notice, and may be exercised during such term only in accordance with the
terms of this Option Agreement.
 
8.    Tax Consequences. Some of the federal tax consequences relating to this
Option, as of the date of this Option, are set forth below. THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
THE OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR
DISPOSING OF THE SHARES.
 
(g)    Exercising the Option. The Optionee may incur regular federal income tax
liability upon exercise of the Option. The Optionee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price. If the Optionee is an Employee or
a former Employee, Connetics will be required to withhold from his or her
compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.
 
-3-

--------------------------------------------------------------------------------


 
(h)    Disposition of Shares. The Optionee holds the Shares acquired upon
exercise of the Option for at least one year, any gain realized on disposition
of the Shares will be treated as long-term capital gain for federal income tax
purposes.
 
9.    No Rights as Stockholder until Exercise. The Optionee shall have no rights
as a stockholder with respect to the Shares until a stock certificate has been
issued to the Optionee and is fully paid for in accordance with paragraph 3.
With respect to certain changes in the capitalization of the Corporation, no
adjustment shall be made for dividends or similar rights for which the record
date is prior to the date such stock certificate is issued.
 
10.    Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.
 
(a)    Changes in Capitalization. Subject to any required action by the
stockholders of Connetics, the number of shares of Common Stock covered by the
Option as well as the Exercise Price shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by Connetics; provided, however, that conversion of any
convertible securities of Connetics shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided in this Option Agreement, no issuance by Connetics
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock subject to an
Option.
 
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of Connetics, the Board shall notify the Optionee prior to the
effective date of such proposed transaction. The Board in its discretion may
permit the Optionee to exercise the Option prior to such transaction as to all
of the Shares, including Shares as to which the Option would not otherwise be
vested and exercisable. To the extent it has not been previously exercised, an
Option will terminate immediately prior to the consummation of such proposed
action.
 
(i)    Merger or Asset Sale. In the event of a merger of Connetics with or into
another corporation, or the sale of substantially all of the assets of
Connetics, the Option shall be assumed or an equivalent option or right
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Option, the Optionee shall fully vest in and have
the right to exercise the Option as to all of the Shares, including Shares as to
which it would not otherwise be vested and exercisable. If an Option becomes
fully vested and exercisable in lieu of assumption or substitution in the event
of a merger or sale of assets, the Board shall notify the Optionee in writing or
electronically that the Option shall be fully vested and exercisable for a
period of time as determined by the Board, and the Option shall terminate upon
the expiration of such period. For the purposes of this paragraph, the Option
shall be considered assumed if, following the merger or sale of assets, the
option confers the right to purchase or receive, for each Share subject to the
Option immediately prior to the merger or sale of assets, the consideration
(whether stock, cash, or other securities or property) received in the merger or
sale of assets by holders of Common Stock for each share held on the effective
date of the transaction (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
shares of Common Stock); provided, however, that if such consideration received
in the merger or sale of assets is not solely common stock of the successor
corporation or its Parent, the Board may, with the consent of the successor
corporation, provide for the consideration to be received upon the exercise of
the Option, for each Share subject to the Option, to be solely common stock of
the successor corporation or its Parent equal in fair market value to the per
share consideration received by holders of Common Stock in the merger or sale of
assets.
 
-4-

--------------------------------------------------------------------------------


 
11.    Entire Agreement; Governing Law. This Option Agreement constitutes the
entire agreement of the parties with respect to the subject matter hereof and
supersedes in its entirety all prior undertakings and agreements of Connetics
and Optionee with respect to the subject matter hereof, and may not be modified
adversely to the Optionee's interest except by means of a writing signed by
Connetics and Optionee. This agreement is governed by the internal substantive
laws, but not the choice of law rules, of California.
 
12.    NO GUARANTEE OF CONTINUED SERVICE. OPTIONEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE OF THIS AGREEMENT IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF CONNETICS (AND
NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES
UNDER THIS AGREEMENT). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT AND THE VESTING
SCHEDULE SET FORTH IN THIS AGREEMENT DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE'S RIGHT OR
CONNETICS’ RIGHT TO TERMINATE OPTIONEE'S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.
 
-5-

--------------------------------------------------------------------------------




III.
DEFINITIONS

 
A. “Applicable Laws” means the requirements relating to the administration of
stock options under U. S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where the Optionee may be resident.
 
B. “Board” means the Board of Directors of Connetics.
 
C. “Code” means the Internal Revenue Code of 1986, as amended.
 
D. “Common Stock” means the common stock of Connetics.
 
E. “Corporation” means Connetics Corporation, a Delaware corporation.
 
F. “Consultant” means any person, including an advisor, engaged by Connetics or
a Parent or Subsidiary to render services to such entity.
 
G. “Director” means a member of the Board.
 
H. “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.
 
I. “Employee” means any person, including Officers and Directors, employed by
Connetics or any Parent or Subsidiary of Connetics. A Service Provider shall not
cease to be an Employee in the case of (i) any leave of absence approved by
Connetics or (ii) transfers between locations of Connetics or between Connetics,
its Parent, any Subsidiary, or any successor. Neither service as a Director nor
payment of a director's fee by Connetics shall be sufficient to constitute
“employment” by Connetics.
 
J. “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
K. “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
 
(i)  If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable;
 
(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable; or
 
-6-

--------------------------------------------------------------------------------


 
(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board.
 
L. “Officer” means a person who is an officer of Connetics within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated under
the Exchange Act.
 
M. “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.
 
N. “Service Provider” means an Employee, Director or Consultant.
 
O. “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.
 
-7-

--------------------------------------------------------------------------------


 
By your signature and the signature of Connetics’ representative below, you and
Connetics agree that this Option is granted under and governed by the terms and
conditions of the this Option Agreement. Optionee has reviewed this Option
Agreement in its’ entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Option Agreement and fully understands all
provisions of this Option Agreement. Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Board upon
any questions relating to this Option Agreement. Optionee further agrees to
notify Connetics upon any change in the residence address indicated below.
 
OPTIONEE:
 
CONNETICS CORPORATION
           
/s/ Doris Boesch
 
/s/ Thomas G. Wiggans
Signature
 
By: Thomas G. Wiggans
     
Doris Boesch
 
Chairman of the Board & CEO
Print Name
 
Title
     
3160 Porter Drive
   
Residence Address
         
Palo Alto, CA 94304
   

 
 
-8-

--------------------------------------------------------------------------------

